UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule14a-12 INNSUITES HOSPITALITY TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Notice is hereby given that the 2013 Annual Meeting of Shareholders of InnSuites Hospitality Trust will be held at the InnSuites Hospitality Trust Corporate Office located at 1625E.Northern Avenue, Suite 105, Phoenix, Arizona85020 (phone: 602-944-1500) on Thursday, July 25, 2013, at 10:00 A.M., local time, for the purpose of considering and acting upon the following matters: 1. The election of the Trustees named in this Proxy Statement and recommended by the Board of Trustees to hold office until the 2016 Annual Meeting of Shareholders and until their respective successors shall be duly elected and qualified (listed as Proposal No. 1 on the Proxy Card); 2. Approval of the compensation of our named executive officers on an advisory basis (“say-on-pay”) (listed as Proposal No. 2 on the Proxy Card); 3. Advisory vote as to whether you prefer a vote to advise us on the compensation of our named executive officers every year, every two years or every three years (“say-on-frequency”) (listed as Proposal No. 3 on the Proxy Card); and 4. The transaction of any other business that may properly come before the meeting and any adjournments or postponements thereof. Shareholders of the Trust of record at the close of business on May 29, 2013 are entitled to vote at the 2013 Annual Meeting of Shareholders and any adjournments or postponements thereof. By order of the Board of Trustees /s/ MARC E. BERG Phoenix, Arizona Secretary May 30, 2013 Shareholders are requested to complete, date, sign and return the enclosed Proxy Card in the envelope provided, which requires no postage if mailed in the United States. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be held on July 25, 2013: The Proxy Statement, Proxy Card and Annual Report on Form 10-K for the fiscal year ended January31, 2013 are available at our Internet website at www.innsuitestrust.com. InnSuites Hotels Centre 1625E.Northern Avenue, Suite105 Phoenix, Arizona85020 PROXY STATEMENT Proxy Solicitation The accompanying proxy is solicited by the Board of Trustees of InnSuites Hospitality Trust for use at the 2013 Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Thursday, July 25, 2013, and any adjournments or postponements thereof.In addition to the solicitation of proxies by mail, our Trustees, officers and regular employees may also solicit the return of proxies by regular or electronic mail, telephone or personal contact, for which they will not receive additional compensation.We have retained Georgeson Inc., 480 Washington Blvd., Jersey City, NJ 07310, to assist in the solicitation of proxies for an estimated fee of We will pay all costs of soliciting proxies and will reimburse brokers or other persons holding our Shares of Beneficial Interest (“Shares”) in their names or in the names of their nominees for their reasonable expenses in forwarding proxy materials to the beneficial owners of such Shares. General Information Shareholders of record at the close of business on May 29, 2013 (the record date) will be entitled to vote at the Annual Meeting and at any adjournments or postponements thereof.As of that date, there were 9,217,570 Shares issued and outstanding. Each outstanding Share is entitled to one vote on all matters that properly come before the Annual Meeting.A majority of the issued and outstanding Shares must be represented at the Annual Meeting in person or by proxy in order to constitute a quorum for the transaction of business. Shares represented by properly executed proxy cards will be voted in accordance with the specifications made thereon.If no specification is made, proxies will be voted “
